
	
		II
		111th CONGRESS
		1st Session
		S. 2051
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Vitter (for himself
			 and Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to allow refunds of Federal motor fuel excise taxes on fuels used in mobile
		  mammography vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Mobile Mammography Promotion Act of
			 2009.
		2.Refunds of federal motor fuel excise taxes
			 for fuel used in mobile mammography vehicles
			(a)RefundsSection 6427 of the Internal Revenue Code
			 of 1986 (relating to fuels not used for taxable purposes) is amended by
			 inserting after subsection (f) the following new subsection:
				
					(g)Fuels used in mobile mammography
				vehiclesExcept as provided
				in subsection (k), if any fuel on which tax was imposed by section 4041 or 4081
				is used in any highway vehicle designed exclusively to provide mobile
				mammography services to patients within such vehicle, the Secretary shall pay
				(without interest) to the ultimate purchaser of such fuel an amount equal to
				the aggregate amount of the tax imposed on such
				fuel.
					.
			(b)Exemption from retail taxSection 4041 of such Code is amended by
			 adding at the end the following new subsection:
				
					(n)Fuels used in mobile mammography
				vehiclesNo tax shall be
				imposed under this section on any liquid sold for use in, or used in, any
				highway vehicle designed exclusively to provide mobile mammography services to
				patients within such
				vehicle.
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			
